Statement by the President
Before we begin, I should like to make the following statement.
Today marks the fifth anniversary of the terrorist attacks on the public transport system in London, which killed 52 people and injured nearly 800. We remember what happened on 7 July 2005 in London, and we will never forget. On this day especially, our thoughts are with the families and friends of the victims.
The bombings in London were one of the worst acts of terror perpetrated on European soil. Let me say to bombers and terrorists: no matter what they do, they cannot win because we value every single life. No terrorist or terrorist action will ever be able to diminish or destroy our faith in core values such as fundamental and human rights.
Terrorism is an attack on all of us, an attack on the very fabric of our democratic society. It can never be justified. Europe will always stand united in its fight against terrorism of all kinds.